Citation Nr: 0126003	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  01-07 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent 
for residuals of a right (dominant) shoulder injury.  

2.  Entitlement to a disability rating higher than 50 percent 
for Post-Traumatic Stress Disorder (PTSD).  

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel

INTRODUCTION

The veteran served on active duty from August 1966 to August 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In April 2001, the RO 
granted an increased rating from 30 to 50 percent for PTSD 
effective from October 30, 2000.  At the same time, the RO 
denied a rating in excess of 20 percent for residuals of a 
right shoulder injury and also denied the claim for a TDIU.  
The veteran has perfected appeals with all three decisions 
made by the RO in April 2001.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The law is applicable to both of the veteran's 
claims.  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and implementing regulations.  The RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA and implementing regulations, and it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, a remand is required.  

It is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  However, in an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  The Board notes that the claims 
file reflects that the veteran is enrolled in a VA vocational 
rehabilitation program.  The vocational rehabilitation 
folder, however, is not associated with the veteran's claims 
file.  That file must be obtained as it may contain 
information which is relevant to the veteran's claims, 
particularly the claim for a total disability rating based on 
unemployability.  

The Board also notes that when he filed his claim for a total 
disability rating based on unemployability, the veteran 
submitted a photocopy of document pertaining to the VA's 
obligation to obtain relevant records from the Social 
Security Administration.  In light of this, the Board 
concludes that efforts should be made to obtain such records.  
Under the new act, the VA has an obligation to secure records 
in the custody of the Federal government, such as military 
records or VA treatment records, unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  38 U.S.C.A. 
§ 5103A(b)(3) (West Supp. 2001).




Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the veteran's 
vocational rehabilitation folder and 
associate it with the claims folder, 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the any claim for Social 
Security disability benefits as well as 
the medical records relied upon 
concerning that claim.  The RO should 
also request a copy of the veteran's 
earnings record from the Social Security 
Administration.  Efforts to obtain such 
records should continue unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied. 

4.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




